Citation Nr: 0706168	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  00-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for right foot residuals 
of multiple fractures of the metatarsal bones with 
hammertoes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a May 2000 RO hearing.  This 
matter was previously before the Board and was remanded in 
February 2006.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as right foot residuals of multiple fractures 
of the metatarsal bones with hammertoes, is productive of 
pain, limitation of motion, degenerative changes, and 
hammertoes.


CONCLUSION OF LAW

A rating in excess of 30 percent for the veteran's service-
connected residuals of multiple fractures of the metatarsal 
bones, right foot, with hammer toes, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 
4.68, 4.124a, Diagnostic Codes 5282, 5283 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As further discussed below, the evidence establishes that the 
veteran has been granted the maximum benefit available, 
subject to the amputation rule.  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that 
where, as here, the question in a case is a purely legal one, 
the enactment of the VCAA does not affect matters on appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  In this regard, the record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The veteran argues that a disability rating in excess of 30 
percent is warranted for his right lower extremity disability 
manifested by residual fractures of the metatarsal bones and 
hammertoes.  Having carefully reviewed all the evidence of 
record in light of the applicable law, the Board has 
determined that a disability rating in excess of 30 percent 
is not warranted.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006 ).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board notes that in addition to the current 30 percent 
disability rating for the right foot residual fractures of 
the metatarsal bones with hammertoes, the veteran has a 
separate 10 percent disability rating for peripheral 
neuropathy of the right foot and an additional 10 percent 
disability rating for right ankle synovitis for a combined 
disability rating of 40 percent for the right lower 
extremity.  

For the reasons explained below, a rating in excess of 30 
percent is not warranted for the veteran's service-connected 
right foot residual fractures of metatarsal bones with 
hammertoes because a rating in excess of 30 percent for this 
disability would increase the veteran's combined disability 
rating for the right lower extremity to an excess of 40 
percent which would violate the amputation rule.  The 
amputation rule limits the combined rating for disabilities 
of an extremity to the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68 (2006).

The medical evidence of record includes a July 1999 VA 
examination report which notes that the veteran reported 
constant pain in his right foot and ankle, especially on 
walking and standing for more than 20 to 25 minutes, with 
intermittent swelling and stiffness.  On examination, the 
examiner noted that the veteran had hammertoes on his right 
foot with tender callous formations and a tender arch but no 
heel pain.  When standing, the majority of the veteran's toes 
on the right foot did not touch the ground.  The veteran was 
noted to have limited range of motion in the right foot and 
ankle.

At a May 2000 hearing at the RO, the veteran testified that 
he had a burning pain in his right foot with walking and 
standing.  An August 1998 VA treatment note shows that the 
veteran had stiff toes but was able to ambulate and had full 
function of his foot.  The veteran denied pain, but some 
swelling was noted in his toes.  An April 2001 VA treatment 
note shows that the veteran complained of pain in his right 
foot.  The veteran was observed limping.  On examination, 
callous formation and decreased sensation was noted on his 
right foot.

An October 2004 VA examination report reflects that the 
veteran reported that pain in his right foot limited his 
walking to 50 feet or less and that he had foot and ankle 
pain with all activities.  He denied instability, trauma or 
falls.  The veteran stated that he had used a walking stick 
in the past but that he was not using any assistive device at 
the time, other than special shoes and inserts.  He stated 
that he could do about 15 minutes of activity before he had 
to get off his feet.  He denied flare-ups and stated that he 
could shop with a grocery cart.  On examination of the ankle 
and foot, the veteran had an altered gait, obvious callous 
formations which were hard and painful to the touch, limited 
range of motion with pain, tenderness on palpation, and some 
puffiness in the metatarsal region.  The examiner noted that 
the veteran had claw toes.

March and April 2004 VA treatment notes show that the veteran 
complained of pain in his right foot and that the veteran was 
observed walking slowly.  In March 2005, plantar tylomas on 
the right foot were noted.

A July 2006 VA examination report shows that the veteran 
reported constant burning pain in his right foot with daily 
flare-ups.  He reported difficulty walking, but denied the 
use of a cane or crutch.  He noted that he wore custom-fitted 
shoes and took Tylenol for pain.  On examination, the veteran 
walked with an antalgic gait, favoring the right foot.  He 
did not toe walk and his toes and forefoot did not fully go 
into the weight-bearing position.  There was no abnormal wear 
observed on his shoes.  The skin of his right foot was intact 
with no focal edema and the veteran had intact sensation of 
the right foot as well.  Large calluses and mild claw toes 
were noted, but there was no evidence of hallux valgus 
deformity.  There was limitation to range of motion of the 
toes and ankle, with pain on motion.  X-rays showed post-
traumatic degenerative joint disease of the right foot, 
status post crush injury with fracture dislocations across 
the mid-foot.  The examiner stated that the veteran's foot 
disability was significant with severe arthritis and 
deformity of the foot resulting in an inability to stand full 
weight-bearing.  The examiner noted that the veteran's 
disability would limit him to sedentary employment.

In this case, the veteran has three separate disability 
ratings for the right lower extremity - two for the foot (the 
residual metatarsal fractures with hammertoes and the 
peripheral neuropathy) and one for the ankle (the synovitis) 
- which result in a combined disability rating of 40 percent.  
Thus, the amputation rule precludes assignment of an 
evaluation in excess of 30 percent  for the residual 
metatarsal fractures with hammertoes because this would 
increase the veteran's combined disability rating for the 
right lower extremity to more than 40 percent and amputation 
below the knee is rated as 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5165.  While the Board is cognizant 
that the medical evidence of record describes a severe 
disability of the right lower extremity, assignment of a 
higher rating in this case under Diagnostic Codes 5282 or 
5283, or any other Diagnostic Code, would violate the 
amputation rule.  Accordingly, a disability evaluation in 
excess of 30 percent is not warranted for the veteran's 
service-connected right foot residual fractures of the 
metatarsal bones with hammertoes.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

While the veteran is currently in receipt of the maximum 
schedular evaluation available for the right lower extremity 
pursuant to the amputation rule of 38 C.F.R. § 4.68, 
consideration of whether the veteran is entitled to an 
extraschedular rating for the disability at issue is still 
appropriate.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997).   The Board may determine in the first instance that 
referral to the appropriate VBA officials for consideration 
of an extraschedular rating is not warranted. See VAOPGCPREC 
6-96.

The veteran's service-connected right foot residuals of 
fractures to the metatarsal bones with hammertoes does not 
result in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The evidence 
of record does not reveal frequent periods of hospitalization 
for the primary purpose of treating the veteran's residual 
metatarsal fractures with hammertoes.  Additionally, although 
the July 2006 examination report did note that his right foot 
disability would likely limit his employment to work of a 
sedentary nature, there is no indication that the veteran's 
employment has been markedly interfered with as a result of 
this single disability.  Accordingly, the Board finds that 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

A disability rating in excess of 30 percent for right foot 
residuals of multiple fractures of the metatarsal bones with 
hammertoes is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


